 In the Matter of ELECTRIC VACUUM CLEANER COMPANY, INC.andUNITED ELECTRICAL & RADIO WORKERS OFAMERICA, LOCAL 720Cases Nos. C-266 and R-353ORDER VACATING AND SETTING ASIDE FINDINGS OFFACT, CONCLUSIONS OF LAW, ORDER, AND DIRECTIONOF ELECTIONApril 11, 1939The Board having issued its Findings^of Fact, Conclusions of Law,Order, and Direction of Election in the above-entitledcases1on July7, 1938; and the transcript of the record in the said cases not havingbeen filed in any court; and the Board having given due notice thaton Thursday, April 6, 1939, or as soon thereafter as may be con-venient, unless sufficient cause to the contrary should have appeared,itwould vacate and set aside its Findings, of Fact, Conclusions ofLaw, Order, and Direction of Election for the purpose of furtherproceedings before the Board; and no sufficient cause to the contraryappearing; and the Board desiring to take further proceedings inthis matter,IT ISHEREBY ORDEREDthat the Findings of Fact, Conclusions ofLaw, Order, and Direction of Election issued July 7, 1938, in thesecases, be, and they hereby are, vacated and set aside; and that theBoard shall take such further proceedings herein as it may be advisedare necessary or desirable.18 N. L. R.B. 112.12 N. L.R. B., No. 31.220